Citation Nr: 1610354	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-10 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical expenses incurred at Johnson City Medical Center from November 11, 2012 to November 19, 2012.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) James H. Quillen VA Medical Center in Mountain Home, Tennessee, which in pertinent part, granted a partial payment or reimbursement for the cost of private medical expenses incurred at the Johnson City Medical Center from November 9, 2012 to November 10, 2012; and denied the remainder of November 11, 2012 to November 19, 2012 due to refusal of transfer to the Asheville VAMC.  

In September 2015, the Veteran testified before a Veterans Law Judge at a videoconference hearing sitting in Nashville, Tennessee.  A transcript of the hearing has been associated with the record.  During the course of the appeal, the Veterans Law Judge who conducted the September 2015 hearing is unavailable to participate in a decision on the appeal.  In a December 2015 correspondence, the Veteran declined another hearing.  

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  A review of the documents in such file reveals the September 2015 Board hearing testimony and December 2015 correspondence in which the Veteran declined another hearing.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran was hospitalized at Johnson City Medical Center on November 9, 2012, but was subsequently stable for transfer to the Asheville VAMC on November 11, 2012.  

2.  The Veteran refused transfer from Johnson City Medical Center to a VA medical facility. 


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical services provided by Johnson City Medical Center from November 11, 2012 to November 19, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.121, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court further determined that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to payment or reimbursement for the cost of private medical expenses under 38 U.S.C.A. § 1725, the provisions of the VCAA are not applicable.

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2014), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  VA complied with these provisions in this case.  

In January 2013, the Veteran was notified as to why his claim was partially denied from November 11, 2012 to November 19, 2012.  Although brief, the Veteran's subsequent comments have been responsive and he can reasonably be expected to understand what is needed.  Medrano v. Nicholson, 21 Vet. App. 165 (2007).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  All records pertaining to the treatment at issue have been obtained.  Consequently, the duties to notify and assist have been met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board videoconference hearing, the VLJ noted the elements that were lacking to substantiate the claim of medical reimbursement.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain the extent of medical treatment services rendered in November 2012.  The Board hearing focused on the elements necessary to substantiate the medical reimbursement claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Medical Reimbursement

The Veteran is seeking payment or reimbursement of the expenses from his hospitalization at Johnson City Medical Center from November 11, 2012 to November 19, 2012.  In January 2013, VA awarded payment or reimbursement of the Veteran's hospitalization at Johnson City Medical Center for the initial period from November 9, 2012 to November 11, 2012.  

It is neither shown nor alleged that this care was preauthorized by VA.  See 38 C.F.R. § § 17.52, 17.54.  However, VA may reimburse veterans for previously unauthorized medical expenses incurred in non-VA facilities in certain circumstances.  

Under the provisions provided in 38 C.F.R. § 17.120, private medical care not previously authorized by VA can be approved for a Veteran if the care is rendered:

(a) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability;

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  
All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized under 38 U.S.C.A. § 1728; Zimick v. West, 11 Vet. App. 45, 49   (1998); see also Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  The Board also notes that although the prior version of 38 C.F.R. § 17.120 does differ from the current one in other respects, these differences are not pertinent to the case at hand.  See e.g. 38 C.F.R. §§ 17.120 (2011, 2015). 

VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.121(a). 

A claim for payment or reimbursement of the costs of emergency treatment not previously authorized will generally not be approved for any period beyond the date on which the medical emergency ended.  Under the current regulations, VA considers that an emergency ends when the designated clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment. 38 C.F.R. § 17.121(a) . 

Accordingly, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may only be approved for continued, non-emergency treatment, if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), and the transfer of the veteran was not accepted; and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 3 8 C.F.R. § 17.121(b).

Also, if a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer.  38 C.F.R. § 17.121(c).  

In this case, the Veteran had been determined by VA to have a total disability rating based on individual unemployability due to service-connected disabilities (PTSD, diabetes mellitus, tinnitus, bilateral hearing loss).  Further, VA has acknowledge that the initial treatment the Veteran received was for a medical emergency and that VA facilities were unavailable to provide treatment, as it has provided payment or reimbursement for the expenses incurred by the Veteran at Johnson City Medical Center for the period from November 9, 2012 to November 11, 2012.  

In this regard, the medical evidence indicates that the Veteran was brought into Johnson City Medical Center on November 9, 2012 suffering from chest pains.  On November 10, 2012, the Veteran underwent an echocardiogram which revealed a left ventricle ejection fraction of 44 percent which is mildly decrease while the right ventricle, left atrium, and right atrium were normal in size and volume.  A carotid report also provided a diagnosis of carotid stenosis or occlusion without stroke.  The Veteran was schedule for a triple coronary bypass operation on November 14, 2012.  

However, at the September 2015 hearing, the Veteran testified that the night before his surgery, a VA representative wanted to transfer him to the Asheville VAMC and told him that his surgery would probably to be rescheduled one week later.  The Veteran testified that he was scheduled for surgery the following morning, and did not want to wait for his surgery to be rescheduled.  However, he also argues that he did not refuse VA treatment since he had previously sought treatment from the Mountain Home VAMC on November 7, 2011 and was discharged without treatment.  

This fact, unfortunately, provide highly probative evidence against his claim.  

At the outset, the Board notes that VA has already acknowledge that the Veteran's initial treatment at Johnson City Medical Center from November 9, 2012 to November 11, 2012 was for a medical emergency and has provided payment or reimbursement for the expenses incurred. 

Subsequently, his condition was diagnosed and he was scheduled for coronary bypass surgery on November 14, 2012.  After the Veteran's hospital admission, personnel from VAMC were notified and began monitoring the Veteran's case to determine when he could be safely transferred for care to a VA facility.  A November 10, 2012 VA progress note shows that the clinician found that the Veteran was stable for transfer to Asheville VAMC with subsequent work-up for coronary artery bypass (CABG), however the Veteran refused to be transferred.  Further, the Veteran has not contended that he was not stable for transfer to the VAMC at the time, but rather the Veteran preferred to stay at Johnson City Medical Center because he was scheduled for his surgery the following morning and did not want to wait a week to have his surgery at the Asheville VAMC.  

While the Veteran's perspective was understandable, in light of the VA's determination of stability and feasibility to transfer the Veteran to a VA facility, the Veteran's emergency situation ended on November 10, 2012 under the controlling regulations, 38 C.F.R. § 17.121(a).  Moreover, there is no basis for VA payment or reimbursement for subsequent treatment received at Johnson City Medical Center as the Veteran declined the available transfer to the Asheville VAMC.  38 C.F.R. 
§ 17.121(c) (2015).  

Under these circumstances, the controlling regulation do not provide a basis for payment or reimbursement of the expenses incurred at Johnson City Medical Center from November 11, 2012 to November 19, 2012 as the Ashville VAMC had been feasibly available to provide the Veteran treatment.  38 C.F.R.§ 17.120(c).  

The Board empathizes with the Veteran as it is understandable that he did not wish to be transferred from Johnson City Medical Center on November 13, 2012 due to his scheduled surgery the following morning.  However, the Board is bound to follow the controlling regulations and simply does not have the discretion to award payment or reimbursement for private medical expenses beyond the time when the Veteran is stabilized to the point where he can be transferred for available, continuing care at a VA facility.  Accordingly, the Veteran's claim must be denied.  38 C.F.R. § 17.121 (2015).  


ORDER

Entitlement to reimbursement of unauthorized medical expenses incurred at Johnson City Medical Center from November 11, 2012 to November 19, 2012, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


